Title: From George Washington to Major General Artemas Ward, 11 July 1776
From: Washington, George
To: Ward, Artemas



Sir
New York July 11th 1776

Since writing you on the 9th Instt I have been honored with a Letter from Congress, Inclosg a Resolve, a Copy of which you have transmitted herewith, empowering me to call to the Assistance of the army here, the other Two Regimts. of Continental Troops now in the Massachusetts Governmt & not Ordered in my last to be detached to Join the Northern Army. I am now to request by advice of my Genl Officers that you will give immediate orders not only to them but the three destined for the

Northward to repair with all possible dispatch to Norwich where they will embark It being the Opinion of all the Officers, that It will be better for the whole, as well the three Intended for the Northward; as those to reinforce the Troops here, to take this route in preference of any other—It may turn out the most expeditious and It is certain the men will be eased from the fatigues of a long & disagreable march at this hot & uncomfortable season—It will be necessary that you should write Mr Huntingdon at Norwich to prepare as many Vessells as will bring the whole of ’em—The Qr Mr & Commissary you will give proper orders to that they may provide in each of their departmts such supplies of necessaries for the route as may be wanted.
I have just now received your favor of the 4 Inst. with Its sevl Inclosures—It is extremely unlucky that the small pox should prevail in the Army at this time, but such is the necessity that every possible succour should be given to the Troops here & those at the Northward at this critical period, that It is the sentimt of myself & Other Genl Officers that the whole of the Regiments that are not Infected with the disorder should be Instantly forwarded—The Calamities that would flow from It’s being communicated to the whole Army are too obvious to need mention, you will therefore direct the utmost care & attention to be used to prevent those that are well from taking the Infection & for this end that they may be kept separate and apart from those that have the disorder—Every precaution will not be more than necessary to prevent the fatal consequences that will attend their bringg & spreading It at this time, and I trust that nothing in your power to prevent It will be wanting. Such of the men who are down with It & those you may suspect have received the Infection, you will put under a proper Officer or Officers to whom you will give Orders to proceed with them to this place, as early as possible after they are well and clear of the Infection. The Company or such part of the Train of Artillery as are there must remain in case they should be wanted.
I request that you will have an accurate an[d] exact return made of All the Military and Other Stores belonging to the Continent that I may be enabled to transmit It to the Board of War & Ordinance agreable to their Order. You will charge the Commissary or Conductor with the care of them and that he will

remain & guard them in a safe & secure manner—he must be active & vigilant in his duty that nothing may be lost or Injured. Yrs

G.W.

